      Case 3:19-cv-05556-WHA Document 11 Filed 10/30/19 Page 1 of 2



 1   RACHELE R. BYRD (SBN 190634)
     MARISA C. LIVESAY (SBN 223247)
 2   BRITTANY N. DEJONG (SBN 258766)
     WOLF HALDENSTEIN ADLER
 3     FREEMAN & HERZ LLP
     750 B Street, Suite 1820
 4   San Diego, CA 92101
     Telephone: (619) 239-4599
 5   Facsimile: (619) 234-4599
     byrd@whafh.com
 6   livesay@whafh.com
     dejong@whafh.com
 7
     Attorneys for Plaintiff
 8   [Additional Counsel on Signature Page]
 9                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
10

11
     ELAINE WANG,                              )   4:19-cv-05556 -WHA
12                                             )
                   Plaintiff,                  )   NOTICE OF VOLUNTARY DISMISSAL
13                                             )
            v.                                 )
14                                             )
     GENOMIC HEALTH, INC., JULIAN              )
15   BAKER, FELIX BAKER, PH.D., FRED           )
     COHEN, M.D., D.PHIL., BARRY P.            )
16   FLANNELLY, PHARM.D., HENRY J.             )
     FUCHS, M.D., GINGER L. GRAHAM,            )   JUDGE: Hon. William Alsup
17   GEOFFREY M. PARKER, and KIMBERLY          )   CTRM: 12 - 19th Floor
     POPOVITS,                                 )
18                    Defendants.              )
                                               )
19                                             )
                                               )
20                                             )
                                               )
21

22

23

24

25

26

27

28

                                                          NOTICE OF VOLUNTARY DISMISSAL
                                                                  Case No. 4:19-cv-05556 -WHA
       Case 3:19-cv-05556-WHA Document 11 Filed 10/30/19 Page 2 of 2




 1           PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),
 2   plaintiff Elaine Wang (“Plaintiff”) hereby voluntarily dismisses the above-captioned action (the
 3   “Action”) with prejudice. Defendants have filed neither an answer nor a motion for summary
 4   judgment. Plaintiff’s dismissal of the Action is therefore effective upon the filing of this notice.
 5   Plaintiff requests that this Court retain continuing jurisdiction for purposes of entertaining a
 6   mootness fee application, if any, which will be filed under this case number.
 7
 8   DATED: October 30, 2019                            WOLF HALDENSTEIN ADLER
                                                        FREEMAN & HERZ LLP
 9
10                                                      By:    /s/ Rachele R. Byrd
                                                             RACHELE R. BYRD
11                                                      Rachele R. Byrd
                                                        Marisa C. Livesay
12                                                      Brittany N. DeJong
                                                        750 B Street, Suite 1820
13                                                      San Diego, CA 92101
                                                        Telephone: (619) 239-4599
14                                                      Facsimile: (619) 234-4599
                                                        byrd@whafh.com
15                                                      livesay@whafh.com
                                                        dejong@whafh.com
16
17                                                      Of Counsel:
18                                                      WOLF HALDENSTEIN ADLER
19                                                       FREEMAN & HERZ LLP
                                                        Gloria Kui Melwani
20                                                      270 Madison Avenue
                                                        New York, NY 10016
21                                                      Telephone: (212) 545-4600
                                                        Facsimile: (212) 686-0114
22                                                      melwani@whafh.com
23
                                                        Counsel for Plaintiff
24
25
26
27
28

                                                     -1-
                                                                    NOTICE OF VOLUNTARY DISMISSAL
                                                                            Case No. 4:19-cv-05556 -WHA
